BIGGS, J.
The defendant was indicted and convicted for permitting a “slot-machine,” which was charged to be a gambling device, to be operated on premises owned or occupied by him. The defendant has appealed.
It is urged that the indictment is insufficient in that it does not describe the slot-machine, and further that the defendant should have been indicted under section 3018. Revised Statutes 1899, as the evidence tended to show that he was a saloon keeper, and that the slot-machine was operated in his saloon building. These questions arose in the case of State v. Howell, 83 Mo. App, 198 upon substantially the same record that we have here, and were decided adversely to the defendant. Eor the reasons stated in our opinion in that case like rulings will be made in this. Therefore the judgment of the circuit court will be affirmed.
All concur.